On Motion for Rehearing.
Counsel for appellant insists that the evidence and pleadings of the defendant show that the metal street marker in controversy was in the center line of Gilbert street at the point of its intersection with the west line of Main street, and not in the center of the intersection itself, as stated in our original opinion. That statement was based on our interpretation of the testimony of A. B. Staggs, the driver of the automobile. However, we do not believe that our mistake in that respect, if any, is material. In other words, we believe that the testimony of Staggs himself shows conclusively that, if he had continued his drive on the right-hand side of Gilbert street until he passed to the center of the intersection of Gilbert and Main streets before turning in a northerly direction on Main street, as required by the city ordinance — and the violation of which was negligence per se — the car would not have come in contact with the metal marker. We quote the following from his testimony which was uncontradicted:
"There was not a thing to prevent me from seeing that metal marker. I saw it in driving across it, and drove deliberately across it on that occasion. There was a slow sign on that metal marker at that intersection, it said `slow' on the marker.
"The marker you showed me is either that marker or one similar; it was just like that, and was painted `slow', it was put there, and I knew it was put there, and knew the purpose for which it was put there at the time of the accident in question, and, notwithstanding, I drove directly over that marker and it was right at the intersection. * * *
"I know it was an ordinance of the City of Henrietta as well as the statute of Texas, that people going down a street, should keep to the right. * * *
"In going into that intersection I did not keep on the right hand side of the street and go beyond the center of the intersection before turning to the left going north. * * *
"I admitted (to the City Council) that I recognized that I had violated the law in not going to the center of the intersection before going to the left. I should have done that. I admitted to the City Council that I did not do that. * * *
"I know when it (the marker) was put there. I knew the condition of the street at the time, and I could plainly see it at the time this occurred. It was not daylight, it was probably eight o'clock. I should say 8:30, may be. I had my lights on, and there was not a thing in the way to keep me from seeing this. There was no obstruction on the right hand side of Gilbert Street; there was nothing on either side that I remember, no cars; there was no obstruction on the left hand side. (It was admitted by the plaintiff's counsel there was room on either side.) There were no cars at that time at the intersection or approaching, it was clear and open all the way, — both sides. * * *
"I admitted to Judge Carrigan that the marker was there. That I cut over the center of the street and went to the left of that knob out in the center of the street, and I admit that now. I do not think I have ever denied that I cut over to the left hand side of the street. I told Judge Carrigan I had a reason for straddling that marker; I took that place that way in order to alleviate the shock due to Mrs. Green's headache. * * *
"If I had stayed on the right hand side of Gilbert Street in entering the intersection of that street with Main Street in Henrietta, Texas, at the time of the alleged accident last May 14th, this injury to the car by running over this metal marker would not have occurred. If I had proceeded on the right hand side of Gilbert Street into the intersection of Main Street, and passed to the center of that intersection, and then turned to the left to go north, which was my intention, this accident would not have occurred. * * *
"I admitted to them (City Council) there, that I was driving on the left hand side of the street, and that I knew it. I did know about the condition of the street, and about the marker at that time. I do not remember that I admitted to them that if I had stayed on the right hand side of the street and gone to the intersection the accident would not have happened, but I admit it now, to you."
Following is a copy of the ordinance of the city of Henrietta in force at the time of the accident and pleaded by defendant in its answer:
"Vehicles turning to the left into another street shall turn to the right of and beyond the street intersection before turning."
  The motion for rehearing is overruled. *Page 444